McCown, J.
This is a companion case to State v. Williams, ante p. 395, 160 N. W. 2d 201. Max Louis Gould was the companion referred to in the factual statement in the Williams case. Gould had had two previous felony convictions and numerous misdemeanor convictions, including some for drunkenness, and he received a sentence of 7 years rather than 10 in the Nebraska Penal and Correctional Complex.
The issues raised are identical and the case is controlled by State v. Williams, supra.
The judgment is affirmed.
Affirmed.